Citation Nr: 1436464	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-41 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney at Law


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  For reasons stated below, the Board finds additional development is still necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the appellant's claim can be properly adjudicated.

A review of the medical records shows conflicting reports as to whether the appellant has PTSD.  For instance, a September 2008 VA mental health note shows a diagnosis of PTSD.  However, at the April 2011 VA examination, the examiner concluded that the Veteran did not meet the criteria for PTSD.  Subsequent VA treatment records again note a diagnosis of PTSD.  For example, a June 2013 physician note lists PTSD in the assessment.  As such, the Board finds the evidence of record unclear as to whether the appellant meets the criteria for a current diagnosis of PTSD.  Further clarification is needed on remand.

Inasmuch as the case is being remanded, any outstanding VA treatment and private medical records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  

2.  After the aforementioned development has been completed, send the appellant's claims file to a suitably qualified VA examiner for a clarifying opinion as to the diagnosis of PTSD.  The examiner must review the appellant's claims file to include any virtual records.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to address the following:

(a)  Clarify whether the appellant now meets or has ever met the criteria for a diagnosis of PTSD.

(b)  If so, list all stressful events contributing to the diagnosis of PTSD.  

(c)  Comment on the conflicting VA and private opinions as to the etiology of the appellant's bipolar disorder (See Opinions from Dr. O'Connell dated September 2010 and March 2012, and VA opinion dated January 2012).  Explain any agreement or disagreement.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If a new examination is needed before any opinion can be offered, the appellant should be notified and scheduled for a new VA examination.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



